Title: To Thomas Jefferson from Chauncy Hall, 24 May 1803
From: Hall, Chauncy
To: Jefferson, Thomas


          
            Sir
                     
            May 24th AD1803
          
          it is betwen hope and Despare that I take my Pen to Present the following plan and reasons for a Perpetual motion I almost give up all hopes of Seing it accompished when I Consider how many men of Great Education and fortunes Sufficient to try all the experiments that they thought reasonable and have not brought it to perfection
          and further when I think of my own Situation being brought up in the Country and by a Parent that was a farmer and not willing to give me any more than a Small Education and not haveing had but a little assistance and am not able to go through the Expence of the following Experriment without the Assistance of Some friend and not knowing any that Could do the work I have been reddy to through of all further thoughts about it
          but when I Consider the works of Nature and find how reasonable all the opperations move and in what Equal preportions and how many great inventions have been found by Simple Experriments
          I am encouraged to give the following reasons whitch I do believe will make a Perpetual Motion on whitch the Calculation of Longitude may be made as Simple and easy as the Calculation of Lattitude for whitch I give you the following reasons
          I think that all Motions are made by Attraction and opposition and that these two Powers are Equal and in impregnateing the power of Magnet into Steel they are both given and being Equal I believe that the following Plan will bring them both to force round a Circle in one Direction for the North end will oppose the North end and the South end will oppose the South end
          but the North end will Attract the South and the South will Draw the North
          therefore I have Set forty Eight Magnetts as they incline to Each other with the North end as in the plan believeing that the power Lyes acrost them when So connected more than Lengthways
          and thirteen Nedles with the North end out
          
          the two Circles on whitch the Magnetts are Set are to be of a bigness and put into a frame the one part a perpendicular over the other and the Nedles to be put into a Wheel and Set between them then I find that there will be one that will be one nedle held at both ends as the first by the full Strength of the Magnetts that are above and below it but the Second and third and forth and so round are attracted and Drawing against it and on the other hand they are all opposed and forced the same way and if there Can be Power enough to take off the first I Cannot find why it will not move
           I do believe that this Number would be Sufficient
          but the Numbers may be in increased according to the proportion of the Circle and that this Number of Magnetts must not Cover more than one thirteenth part of the Circle or there will be more than one Nedle held at a time
          and there Must not be any iron or Steel in the machine for it will Counteract the Attraction but it will pass through all Materials that will take heat although I have not been able to try the experriment Yet I do believe that Live quick Silver will Set bounds to the Attraction without hurting it
          then if the Magnetts and Nedles ware inclosed on both Side it would prevent all Counter attractions
          it would be a great Satisfaction to me for to Se this Experriment tryed but I have Spent a Considerable part of the time that I had for myself in trying Experriments on this and other Inventions and find that I Cannot procede any further at the present although I have other great Inventions in view
          therefore I humbly Submit this to You hopeing that my Sincerity may be an excuse though it Should not answer the Expectation and Should take it as a great favor if You would write to me the opinion that You or any other jentleman that You please to Lay this before may form Concerning it
          therefore I Subscribe myself Your humble Servant
          
            Chauncy Hall
            of Merriden in Wallingford State of Connecticut
          
        